Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/29/2021 has been considered and is in compliance with the provisions of 37 CFR 1.97.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7, 9-14, and 16-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
101 Analysis - Step 1
Claims 1-16 are directed to a method (i.e. process), and claims 12-17 are directed to a system (i.e. article of manufacture). Therefore, claims 1-7, 9-14, and 16-19 are all within at least one of the four statutory categories.
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groupings of abstract ideas:  a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Independent claim 10 includes limitations that recite an abstract idea (emphasized below) and will be used as a representative claim for the remainder of the 101 rejection.  Claim 10 recites:
A method, comprising: activating a presence and position mode of a vehicle when a driver enters the vehicle; 
determining a presence and a position of the driver in sensing zone of the vehicle using output of a sensor platform integrated into the vehicle, the sensor platform comprising a macro- capacitive sensor integrated into a driver's seat or a vehicle structural component of the vehicle; 
determining a baseline seating profile of the driver when the driver is in a fully-seated position in the driver's seat; 
determining when the position of the driver indicates that the driver is not in the fully- seated position; and 
selectively adjusting a vehicle parameter of the vehicle based on the driver not being in the fully-seated position.  
The examiner submits that the foregoing bolded limitations constitute a “mental process” because under its broadest reasonable interpretations, the limitations cover performance of the human mind (i.e. determining). A person could determine the presence of a driver in a vehicle seat and determine the driver is not fully seated by visual observation. A person could also determine what the visual image of the driver appears when the driver is in the fully-seated position. Therefore, the claim recites an abstract idea.
101 Analysis – Step 2A, Prong II
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the previously bolded portions continue to represent the “abstract idea”):
A method, comprising: activating a presence and position mode of a vehicle when a driver enters the vehicle; 
determining a presence and a position of the driver in sensing zone of the vehicle using output of a sensor platform integrated into the vehicle, the sensor platform comprising a macro- capacitive sensor integrated into a driver's seat or a vehicle structural component of the vehicle; 
determining a baseline seating profile of the driver when the driver is in a fully-seated position in the driver's seat; 
determining when the position of the driver indicates that the driver is not in the fully- seated position; and 
selectively adjusting a vehicle parameter of the vehicle based on the driver not being in the fully-seated position.
For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the previously noted abstract idea into a practical application:
In particular, the claim element of the sensor platform comprising macro-capacitive sensors are merely generic components recited in a generic manner to perform the abstract idea. The claim element of activating a presence and position mode amounts to pre-solution data gathering, see MPEP 2106.05(g). The claim element of selectively adjusting a vehicle parameter amounts to no more than insignificant extra solution-activity. Therefore, these additional elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
101 Analysis – Step 2B
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to with respect to the integration of the abstract idea into a practical application, the addition of macro-capacitive sensors and activating a presence and position mode are not sufficient to amount to significantly more than the judicial exception, because they are a generic component performing the abstract idea and pre-solution data gathering. Additionally the claim element of adjusting a vehicle parameter is insignificant extra solution-solution activity, see 2106.05(a)(II)(iii)(gathering and analyzing information using conventional techniques and displaying the result, TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48.
Therefore, the claim is not patent eligible
Regarding claims 2-7, 9, 11-14, and 17-19 the claims specify and/or further limits similar to the previously addressed abstract idea above and does not recite additional limitations that present a practical application nor amount to “significantly more” for analogous reasons above.
Regarding claims 1 and 16, the claims recites analogous limitations to claim 10 above, and is therefore rejected on the same premise.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, and 16-18 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Rao et al. (USP 8,874,301; hereinafter Rao).
Regarding Claim 1:
Rao discloses determining a presence and a position of a driver in a sensing zone of a vehicle using a sensor platform integrated into the vehicle (Rao, Fig. 4, Column 3 Lines 60-66, Rao discloses a capacitive sensors embedded in the driver seat configured to sense the driver’s presence and if the driver is properly seated); 
determining when the position of the driver indicates that the driver is not in a fully- seated position relative to a driver's seat of the vehicle (Rao, Fig. 4, Column 3 Lines 60-66, Rao discloses a capacitive sensors embedded in the driver seat configured to sense the driver’s presence and if the driver is properly seated); and 
selectively adjusting a vehicle parameter of the vehicle based on the driver not being in the fully-seated position (Rao, Column 4 Line 62 -  Column 5 Line 9, Rao discloses reduces the speed of the vehicle and stops the vehicle based on the driver being absent (i.e. not full seated)). 
Regarding Claim 2:
Rao discloses the method according to claim 1.
Rao further discloses wherein the sensor platform comprises a macro- capacitive sensor integrated into any one or more of the driver's seat or a vehicle structural component, the macro-capacitive sensor being configured to detect changes in capacitive fields to determine the presence and the position of the driver in the sensing zone, and combinations thereof (Rao, Claim 16, Column 3 Lines 60-66, Rao discloses a capacitive sensor embedded in the driver seat configured to sense the driver’s presence).  
Regarding Claim 3:
Rao discloses the method according to claim 2.
Rao further discloses wherein one or more additional macro-capacitive sensors are associated with the driver (Rao, Claim 16, Column 3 Lines 60-66, Rao discloses a capacitive sensor embedded in the driver seat configured to sense the driver’s presence).  
Regarding Claim 6:
Rao discloses the method according to claim 1.
Rao further discloses wherein determining the presence and the position of the driver occurs after activating a presence and position feature of the vehicle, the presence and position feature being activated based on any one or more of: sensing when the driver enters the vehicle; determining when the vehicle is in an off-road mode; determining when a roof or a door of the vehicle has been removed; and determining when an actuator for a non-seated drive mode has been activated (Rao, Column 5 Lines 10-24, Rao discloses determine the presence and position of the driver occurs during the set-up mode for autonomous driving (non-seated driving mode) when requested by the driver).  
Regarding Claim 16:
Rao discloses a sensor platform of a vehicle (Rao, Fig. 2, Column 3 Lines 44-51, Rao discloses a sensor block of a vehicle); and a controller comprising: a processor; and a memory for storing instructions (Rao, Fig. 1, Rao discloses an autonomous driving controller; with the examiner interpreting the processor and memory included in the controller) the processor executing instructions to: 
determining a presence and a position of a driver in a sensing zone of a vehicle using output of the sensor platform integrated into the vehicle (Rao, Fig. 4, Column 3 Lines 60-66, Rao discloses a capacitive sensors embedded in the driver seat configured to sense the driver’s presence and if the driver is properly seated); 
determine when the position of the driver indicates that the driver is not in a fully-seated position relative to a driver's seat of the vehicle (Rao, Fig. 4, Column 3 Lines 60-66, Rao discloses a capacitive sensors embedded in the driver seat configured to sense the driver’s presence and if the driver is properly seated); and 
selectively adjust a vehicle parameter of the vehicle based on the driver not being in a fully-seated position (Rao, Column 4 Line 62 -  Column 5 Line 9, Rao discloses reduces the speed of the vehicle and stops the vehicle based on the driver being absent (i.e. not full seated)).  
Regarding Claim 17:
The claim recites analogous limitations to claim 2 above, and is therefore rejected on the same premise.
Regarding Claim 18:
The claim recites analogous limitations to claim 6 above, and is therefore rejected on the same premise.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 7-9, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rao, in view of Horseman (US 2013/0009761; hereinafter Horseman).
Regarding Claim 4:
Rao discloses the method according to claim 1.
However, Rao fails to explicitly disclose selectively adjusting which of a plurality of macro-capacitive sensors of the sensor platform are being used based on the position of the driver.
Horseman, in the same field of endeavor of vehicle driver detection, discloses further comprising selectively adjusting which of a plurality of macro-capacitive sensors of the sensor platform are being used based on the position of the driver (Horseman, Para. [0006], [0055], Fig. 3, Horseman discloses a plurality of sensors embedded in the driver seat to determine the position of the driver with the sensor collection based on detecting the driver, see Para. [0096]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Rao to include selectively activating sensors to collect data based on the driver position as disclosed by Horseman in order to detect multiple body parts of the driver, Horseman Para. [0006].
Regarding Claim 7:
Rao discloses the method according to claim 1.
Rao further discloses wherein determining when the position of the driver indicates that the driver is not in the fully-seated position comprises: …comparing a current position of the driver to the baseline seating profile of the driver in the driver's seat (Rao, Column 2 Lines 8-27, Rao discloses comparing the current detected position and physiological state of the driver to a predetermined normal condition (i.e. baseline profile); and 
determining that the driver is not in the fully-seated position when the comparison indicates that the driver is any one or more of leaning, kneeling, lifted up off of the driver's seat, and standing (Rao, Fig. 4, Column 3 Lines 60-66, Rao discloses a capacitive sensors embedded in the driver seat configured to sense the driver’s presence and if the driver is properly seated. The examiner interprets an absence of the driver to be at least kneeling, lifted up off of the driver’s seat, or standing).  
Rao does not explicitly disclose determining a baseline seating profile of the driver in the driver's seat using output of the sensor platform, but does compare a normal condition of the driver to the sensed position of the driver.
Horseman, in the same field of endeavor of vehicle driver detection, discloses determining a baseline seating profile of the driver in the driver's seat using output of the sensor platform (Horseman, Para. [0123], Horseman discloses determining a target ergonomic body position of the driver seated in the driver’s seat of the vehicle).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Rao to include determining a baseline seating profile of the driver with the vehicle sensors as disclosed by Horseman in order to determine an exact match or within acceptable range for the characteristic of the driver, Horseman Para. [0138].
Regarding Claim 8:
Rao discloses the method according to claim 1.
Rao fails to explicitly disclose wherein selectively adjusting the vehicle parameter comprises any one or more of: damping a braking response of the vehicle; damping a throttle response of the vehicle; and slowing the vehicle when the vehicle is in descent.
However, Horseman in the same field of endeavor of vehicle driver detection, discloses wherein selectively adjusting the vehicle parameter comprises any one or more of: damping a braking response of the vehicle; damping a throttle response of the vehicle; and slowing the vehicle when the vehicle is in descent (Horseman, Para. [0092-0093], Horseman discloses the vehicle may inhibit control of the vehicle (i.e. adjust driver braking and throttle response of the vehicle) and slow the vehicle to a stop or adjust the seat of the driver based on at least predicted health and/or driver feedback).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Rao to include a vehicle parameter being adjusted including the inhibiting of driver inputting braking or acceleration as disclosed by Horseman in order to prevent injury or an accident attributed to the driver status, Horseman Para. [0093].
Regarding Claim 9:
Rao discloses the method according to claim 1.
Rao fails to explicitly discloses wherein the vehicle parameter can be further selectively adjusted based on determining a predictive trigger.
However, Horseman discloses wherein the vehicle parameter can be further selectively adjusted based on determining a predictive trigger (Horseman, Para. [0092-0093], Horseman discloses the vehicle may inhibit control of the vehicle and slow the vehicle to a stop or adjust the seat of the driver based on at least predicted health and/or driver feedback).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Rao to include adjust a vehicle parameter based on a predicted trigger as disclosed by Horseman in order to prevent injury or an accident attributed to the driver status, Horseman Para. [0093].
Regarding Claim 19:
The claim recites analogous limitations to claim 7 above, and is therefore rejected on the same premise.
Regarding Claim 20:
The combination of Rao and Horseman disclose the system according to claim 19.
Rao fails to explicitly disclose wherein selectively adjusting the vehicle parameter comprises any one or more of: damping a braking response of the vehicle; damping a throttle response of the vehicle; and slowing the vehicle when the vehicle is in descent.
However, Horseman in the same field of endeavor of vehicle driver detection, discloses wherein selectively adjusting the vehicle parameter comprises any one or more of: damping a braking response of the vehicle; damping a throttle response of the vehicle; and slowing the vehicle when the vehicle is in descent (Horseman, Para. [0092-0093], Horseman discloses the vehicle may inhibit control of the vehicle (i.e. adjust driver braking and throttle response of the vehicle) and slow the vehicle to a stop or adjust the seat of the driver based on at least predicted health and/or driver feedback).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Rao to include a vehicle parameter being adjusted including the inhibiting of driver inputting braking or acceleration as disclosed by Horseman in order to prevent injury or an accident attributed to the driver status, Horseman Para. [0093].
While Horseman does not explicitly disclose slowing the vehicle when the vehicle is in descent, the examiner puts forth one of ordinary skill in the art that the autonomous vehicle mode of Horseman would not accelerate down a descent and would operate in safe behavior which would include at least slowing down the vehicle during a descent.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Rao, in view of Horseman and in further view of Migneco et al. (US 2019/0168771; hereinafter Migneco).
Regarding Claim 5:
Rao discloses the method according to claim 1.
Rao fails to explicitly disclose verifying the presence and the position of the driver using an optical sensor within the vehicle.
Migneco, in the same field of endeavor of vehicle driver detection, discloses verifying the presence and the position of the driver using an optical sensor within the vehicle (Migneco, Fig. 4, Para. [0068], Migneco discloses a secondary set of sensors (i.e. inward camera) verifies the driver’s state which includes the overall skeleton position (see at least Para. [0036]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Rao to include an optical sensor to verify the position of the driver as disclosed by Migneco in order to determine a false indication of the driver distraction, Migneco Para. [0067].
Claims 10-11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Rao, in view of Kim et al. (US 2021/0331647; hereinafter Kim) in view of Horseman.
Regarding Claim 10:
Rao discloses determining a presence and a position of the driver in sensing zone of the vehicle using output of a sensor platform integrated into the vehicle, the sensor platform comprising a macro- capacitive sensor integrated into a driver's seat or a vehicle structural component of the vehicle (Rao, Fig. 4, Column 3 Lines 60-66, Rao discloses a capacitive sensors embedded in the driver seat configured to sense the driver’s presence and if the driver is properly seated); 
determining when the position of the driver indicates that the driver is not in the fully- seated position (Rao, Fig. 4, Column 3 Lines 60-66, Rao discloses a capacitive sensors embedded in the driver seat configured to sense the driver’s presence and if the driver is properly seated); and 
selectively adjusting a vehicle parameter of the vehicle based on the driver not being in the fully-seated position (Rao, Column 4 Line 62 -  Column 5 Line 9, Rao discloses reduces the speed of the vehicle and stops the vehicle based on the driver being absent (i.e. not full seated)).  
Rao fails to explicitly disclose determining a baseline seating profile of the driver when the driver is in a fully-seated position in the driver's seat, but does compare a normal condition of the driver to the sensed position of the driver.
Horseman, in the same field of endeavor of vehicle driver detection, discloses determining a baseline seating profile of the driver when the driver is in a fully-seated position in the driver's seat (Horseman, Para. [0123], Horseman discloses determining a target ergonomic body position of the driver seated in the driver’s seat of the vehicle).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Rao to include determining a baseline seating profile of the driver with the vehicle sensors as disclosed by Horseman in order to determine an exact match or within acceptable range for the characteristic of the driver, Horseman Para. [0138].
The combination of Rao and Horseman fails to explicitly disclose activating a presence and position mode of a vehicle when a driver enters the vehicle.
Kim, in the same field of endeavor of drive vehicle detection, discloses activating a presence and position mode of a vehicle when a driver enters the vehicle (Kim, Para. [0076], Kim discloses automatically activating sensors which detect  the presence and position the driver when the driver opens the vehicle door to enter the vehicle).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Rao to include activation of a presence and detection mode of a vehicle when a driver enters the vehicle as disclosed by Kim in order to reduce time for driver authorization, Kim Para. [0076].
Regarding Claim 11:
The combination of Rao, Kim, and Horseman disclose the method according to claim 10.
Rao fails to explicitly disclose selectively adjusting which of a plurality of macro-capacitive sensors of the sensor platform are being used based on the position of the driver, the macro-capacitive sensor being one of the plurality of macro-capacitive sensors.
Horseman further discloses further comprising selectively adjusting which of a plurality of macro-capacitive sensors of the sensor platform are being used based on the position of the driver, the macro-capacitive sensor being one of the plurality of macro-capacitive sensors (Horseman, Para. [0006], [0055], Fig. 3, Horseman discloses a plurality of sensors embedded in the driver seat to determine the position of the driver with the sensor collection based on detecting the driver, see Para. [0096]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Rao to include selectively activating sensors to collect data based on the driver position as disclosed by Horseman in order to detect multiple body parts of the driver, Horseman Para. [0006].
Regarding Claim 13:
The combination of Rao, Kim, and Horseman disclose the method according to claim 10.
Rao further discloses wherein determining the presence and the position of the driver occurs after activating a presence and position feature of the vehicle, the presence and position feature being activated based on any one or more of: sensing when the driver enters the vehicle; determining when the vehicle is in an off-road mode; determining when a roof or a door of the vehicle has been removed; and determining when an actuator for a non-seated drive mode has been activated (Rao, Column 5 Lines 10-24, Rao discloses determine the presence and position of the driver occurs during the set-up mode for autonomous driving (non-seated driving mode) when requested by the driver).  
Regarding Claim 14:
The combination of Rao, Kim, and Horseman discloses the method according to claim 13.
Rao further discloses wherein determining when the position of the driver indicates that the driver is not in the fully-seated position comprises: …comparing a current position of the driver to the baseline seating profile of the driver in the driver's seat (Rao, Column 2 Lines 8-27, Rao discloses comparing the current detected position and physiological state of the driver to a predetermined normal condition (i.e. baseline profile); and 
determining that the driver is not in the fully-seated position when the comparison indicates that the driver is any one or more of leaning, kneeling, lifted up off of the driver's seat, and standing (Rao, Fig. 4, Column 3 Lines 60-66, Rao discloses a capacitive sensors embedded in the driver seat configured to sense the driver’s presence and if the driver is properly seated. The examiner interprets an absence of the driver to be at least kneeling, lifted up off of the driver’s seat, or standing).  
Rao does not explicitly disclose determining a baseline seating profile of the driver in the driver's seat using output of the sensor platform, but does compare a normal condition of the driver to the sensed position of the driver.
Horseman, in the same field of endeavor of vehicle driver detection, discloses determining a baseline seating profile of the driver in the driver's seat using output of the sensor platform (Horseman, Para. [0123], Horseman discloses determining a target ergonomic body position of the driver seated in the driver’s seat of the vehicle).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Rao to include determining a baseline seating profile of the driver with the vehicle sensors as disclosed by Horseman in order to determine an exact match or within acceptable range for the characteristic of the driver, Horseman Para. [0138].
Regarding Claim 15:
The combination of Rao, Kim, and Horseman discloses the method according to claim 10.
Rao fails to explicitly disclose wherein selectively adjusting the vehicle parameter comprises any one or more of: damping a braking response of the vehicle; damping a throttle response of the vehicle; and slowing the vehicle when the vehicle is in descent.
However, Horseman in the same field of endeavor of vehicle driver detection, discloses wherein selectively adjusting the vehicle parameter comprises any one or more of: damping a braking response of the vehicle; damping a throttle response of the vehicle; and slowing the vehicle when the vehicle is in descent (Horseman, Para. [0092-0093], Horseman discloses the vehicle may inhibit control of the vehicle (i.e. adjust driver braking and throttle response of the vehicle) and slow the vehicle to a stop or adjust the seat of the driver based on at least predicted health and/or driver feedback).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Rao to include a vehicle parameter being adjusted including the inhibiting of driver inputting braking or acceleration as disclosed by Horseman in order to prevent injury or an accident attributed to the driver status, Horseman Para. [0093].
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Rao, in view of Kim in further view of Horseman and yet in further view of Migneco. 
Regarding Claim 12:
The combination of Rao, Kim, and Horseman discloses the method according to claim 11.
Rao fails to explicitly disclose verifying the presence and the position of the driver using an optical sensor within the vehicle.
Migneco, in the same field of endeavor of vehicle driver detection, discloses verifying the presence and the position of the driver using an optical sensor within the vehicle (Migneco, Fig. 4, Para. [0068], Migneco discloses a secondary set of sensors (i.e. inward camera) verifies the driver’s state which includes the overall skeleton position (see at least Para. [0036]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Rao to include an optical sensor to verify the position of the driver as disclosed by Migneco in order to determine a false indication of the driver distraction, Migneco Para. [0067].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fung et al. (US 2016/0001781) – discloses method for controlling vehicle systems based on plurality of driver states being determined, including the damping a braking system when a driver is determined to be drowsy.
Higgins et al. (US 2020/0062275) – discloses autonomous systems of a vehicle to determine if a driver is attentive and able to perform vehicle actions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY JOSEPH WALLACE whose telephone number is (469)295-9087. The examiner can normally be reached 7:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff A Burke can be reached on 4692959067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
ZACHARY JOSEPH WALLACE
Examiner
Art Unit 3664
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664